Citation Nr: 0833972	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  04-42 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
supratemporal retinal detachment of the right eye, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
compound fracture of the left mandible and a simple fracture 
of the condylar neck of the right mandible, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for history of chip 
fracture, right distal fibula, currently evaluated as 
noncompensable prior to May 1, 2003, and 10 percent disabling 
beginning May 1, 2003.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from October 1959 to 
January 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2003 and February 2004 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.

In September 2006, the veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.  In June 2007, the Board remanded this case for 
further evidentiary development.  The requested development 
has been completed.  The case has now been returned to the 
Board for further appellate action.

As the Board noted in the June 2007 Remand, at that hearing, 
it appears that the veteran may have raised a claim for a 
total rating based on individual unemployability due to 
service-connected disabilities on an extraschedular basis 
(see pages 11 and 15 of the transcript). This issue has not 
recently been adjudicated by the RO.  Again, this matter is 
REFERRED to the RO for appropriate action.

The issue of entitlement to a rating in excess of 20 percent 
for residuals of a supratemporal retinal detachment of the 
right eye is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.  


FINDINGS OF FACT

1.  The veteran's service connected residuals of a compound 
fracture of the left mandible and a simple fracture of the 
condylar neck of the right mandible are not manifested by 
severe nonunion of the mandible, and inter-incisal range is 
40 millimeters or more with lateral excursion more than 4 
millimeters. 

2.  For the period prior to May 1, 2003, there is no 
demonstrable functional impairment associated with the right 
ankle disability.

3.  For the period beginning May 1, 2003, the right ankle 
disability is not productive of moderate impairment, 
occasional incapacitating exacerbations of pain, or marked 
limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
compound fracture of the left mandible and a simple fracture 
of the condylar neck of the right mandible have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.150, 
Diagnostic Codes 9903, 9905 (2007).

2.  The criteria for a compensable evaluation for history of 
chip fracture, right distal fibula have not been met prior to 
May 1, 2003.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Codes 5262, 
5010, 5271 (2007).

3.  The criteria for a rating in excess of 10 percent for 
history of chip fracture, right distal fibula have not been 
met beginning May 1, 2003.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic 
Codes 5262, 5010, 5271 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For an increased-
compensation claim, section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in March 2003, November 2004, and July 2007 
letters, the RO and Appeals Management Center (AMC) provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claims, as well as what 
information and evidence must be submitted by the veteran and 
the types of evidence that will be obtained by VA.  The July 
2007 letter advised the veteran of what information and 
evidence is needed to substantiate a claim for an increased 
rating, including evidence from medical providers, statements 
from others who could describe their observations of his 
disability level, and his own statements describing the 
symptoms, frequency, severity and additional disablement 
caused by his disability.  A March 2006 letter in addition to 
the July 2007 letter also informed the veteran of the 
necessity of providing medical or lay evidence demonstrating 
the level of disability, and the effect that the symptoms has 
on his employment and daily life.  The notices also provided 
examples of pertinent medical and lay evidence that the 
veteran may submit (or ask the Secretary to obtain) relevant 
to establishing entitlement to increased compensation and an 
effective date.  The pertinent rating criteria for his 
disabilities were provided in the November 2004 statement of 
the case and March 2008 supplemental statement of the case.  
The claims were last readjudicated in March 2008.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes post-
service VA and private treatment records, VA examination 
reports, and hearing testimony.  

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process, submitting medical 
evidence and release forms, as well as describing the impact 
his disabilities had on his functioning in testimony and 
several statements.  Thus, he has been provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the veteran.  Therefore, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

I.	Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1 (2007).  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2007); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. § 
4.3 (2007); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2007); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2007).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id.; Powell v. West, 13 Vet. App. 31, 35 (1999).  
Indeed, the United States Court of Appeals for Veterans 
Claims (Court) most recently held in Hart v. Mansfield, 21 
Vet. App. 505 (2007) that staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  As 
such, the Board will consider whether staged ratings are 
appropriate in evaluating the veteran's service-connected 
disabilities. 

	1.	Mandible Disability

In a February 1987 rating decision, the RO granted service 
connection for mandible fractures and assigned a 10 percent 
rating under Diagnostic Code 9999-9903, effective September 
2, 1986, the date of receipt of the veteran's original claim 
for compensation benefits.  The veteran filed the instant 
claim for an increased rating in May 2001.  

Under Diagnostic Code 9903, a 10 percent evaluation is 
warranted when there is moderate nonunion of the mandible and 
a 30 percent evaluation is warranted when there is severe 
nonunion of the mandible.  The determination is dependent on 
the degree of motion and relative loss of masticatory 
function.  38 C.F.R. § 4.150, Diagnostic Code 9903 (2007).

Under Diagnostic Code 9905, limited motion of the 
temporomandibular articulation warrants a minimum rating of 
10 percent where there is a maximum of 40 millimeters (mm) of 
inter-incisal range.  Lateral excursion of 0 to 4 mm also 
warrants a 10 percent rating.  A 20 percent rating is 
warranted where there is 21 to 30 mm of inter-incisal range.  
More limited inter-incisal range warrants a higher rating.  
38 C.F.R. § 4.150, Diagnostic Code 9905 (2007).

VA treatment records dated from 1999 to 2007 are only 
significant for a complaint of jaw pain in June 1999 and a 
complaint from the veteran that he could not chew "because 
of the jaw and tooth problems from the reflux" in March 
2007.

The November 2003 VA dental examination report shows the 
veteran complained of pain in his right jaw muscles, popping 
in the temporomandibular joints, and numbness in the area of 
his left chin.  The examiner observed that the veteran had 
numbness in the left chin, not including the lip, but the 
veteran had no difficulty speaking.  The examiner noted that 
the veteran had difficulty chewing foods because of loss of 
teeth.  The examiner indicated that all of the teeth could be 
restored by a prosthesis.  On range of motion, maximum 
opening was to 40 mm, left lateral was to 12 mm, right 
lateral was to 14 mm, and protrusive was to 10 mm.  The 
temporomandibular joint exam revealed no tenderness to 
palpation of the muscles of mastication.  There was no 
evidence of trismus in the right and left masseter muscle or 
temporalis or lateral pterygoid muscles.  There was a slight 
popping in the left temporomandibular joint.  There was no 
evidence of a malunion or nonunion of the jaw.  There 
appeared to be a bony defect in the inferior border of the 
right side of the mandible.  There was no defect 
intraorallly.  The examiner provided diagnoses of right and 
left temporomandibular joint popping, right myofascial pain, 
and permanent anesthesia of the lower left chin.   

The February 2008 VA dental examination report shows the 
veteran complained of popping and spasms in his jaw muscles.  
The exam revealed edentulous maxilla and seven mandibular 
teeth remaining.  The veteran wore a maxillary denture, and 
it was noted that he was having a new maxillary denture and a 
mandibular partial denture made.  He had slight popping in 
both temporomandibular joints.  The inter-incisal opening was 
44 mm without pain or deviation.  Right lateral opening was 7 
mm and left lateral was 8 mm.  A panoramic radiograph 
revealed a wire in the left side of his mandible consistent 
with repair of a mandibular fracture.  The examiner noted 
that the healing appeared to be complete, and there were no 
fractures or pathology noted.  The examiner concluded that 
there was no disunion of his jaws.  The examiner noted that 
the veteran did have mild popping of both temporomandibular 
joints and he self-reported occasional masticatory muscle 
spasms, but his range of motion was within normal limits.  

The medical evidence shows that the veteran's mandible 
disability is not manifested by malunion or nonunion of the 
mandible much less severe nonunion of the mandible such that 
a 30 percent rating would be appropriate under Diagnostic 
Code 9903.  The 2008 VA examiner described the veteran's 
range of motion as within normal limits, and the 2003 VA 
examiner recognized that the veteran had difficulty chewing 
foods due to loss of teeth rather than his service connected 
disability.  In addition, the VA examinations also show that 
inter-incisal range is 40 or more mm, and lateral excursion 
is more than 4 mm.  Thus, the objective findings do not 
reflect functional impairment of the mandible disability 
consistent with an evaluation in excess of 10 percent under 
Diagnostic Codes 9903 and 9905.  Moreover, the veteran's 
complaints of pain, popping, cramps/locking, and spasms have 
been compensated in the currently assigned 10 percent rating 
where he does not meet the minimum prescribed rating criteria 
under Diagnostic Codes 9903 and 9905.  Accordingly, the 
veteran is not entitled to a schedular disability rating in 
excess of 10 percent. 

	2.	Right Ankle Disability

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2007); see also 38 C.F.R. § 4.45 (2007).

In a February 1987 rating decision, the RO granted service 
connection for a right ankle disability and assigned a 
noncompensable evaluation under Diagnostic Code 5299-5262, 
effective September 2, 1986.  The veteran filed the instant 
claim for an increased rating in May 2001.  In a March 2008 
rating decision, the RO increased the disability rating to 10 
percent under Diagnostic Codes 5262-5010, effective May 1, 
2003, the purported date of receipt of a claim for increase.   

Under Diagnostic Code 5262 (impairment of tibia and fibula), 
nonunion of the tibia and fibula, with loose motion, 
requiring a brace, warrants a 40 percent evaluation. Where 
there is malunion of the tibia and fibula, with marked knee 
or ankle disability, a 30 percent evaluation is provided; 
with moderate knee or ankle disability, a 20 percent 
evaluation is provided; and with slight knee or ankle 
disability, a 10 percent evaluation is provided.  38 C.F.R. § 
4.71a, Diagnostic Code 5262 (2007).    

Under Diagnostic Code 5010, arthritis, due to trauma, 
substantiated by x-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003.  38 C.F.R.   § 4.71a, 
Diagnostic Code 5010 (2007).

Under Diagnostic Code 5003, degenerative arthritis 
(hypertrophic or osteoarthritis) established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code(s) for the specific 
joint(s) involved (Diagnostic Code 5200 etc.).  When however, 
the limitation of motion of the specific joint(s) involved is 
noncompensable under the appropriate diagnostic code(s), a 10 
percent rating is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is warranted if there is X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups and a 20 percent evaluation is 
authorized if there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, and there 
are occasional incapacitating exacerbations.  The 20 percent 
and 10 percent ratings based on X-ray findings, above, will 
not be combined with ratings based on limitation of motion.  
The 20 percent and 10 percent ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under Diagnostic Codes 5013 to 5024, inclusive.  38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2007).  

Under Diagnostic Code 5271, a 10 percent rating is prescribed 
for moderate limitation of motion of the ankle, and a 20 
percent rating is prescribed for marked limitation of motion 
of the ankle. 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2007). 
Normal ankle dorsiflexion is to 20 degrees, and normal ankle 
plantar flexion is to 45 degrees. 38 C.F.R. § 4.71, Plate II 
(2007).

Normal range of ankle dorsiflexion, for VA rating purposes, 
is considered to be from 0 to 20 degrees, and for plantar 
flexion from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II 
(2007).

VA treatment records dated from 1999 to 2007 are only 
significant for a complaint of ankle discomfort in July 2000.  

The November 2003 VA examination report shows the veteran 
complained of intermittent arthritic type pain and swelling 
in his right ankle.  He could generally stand and walk, but 
activities such as climbing were bothersome.  He did not use 
a brace or a cane.  He last worked in 1999.  The examiner 
observed that the veteran walked with an unremarkable gait 
pattern.  The physical examination revealed no evidence of 
redness, heat, swelling, or deformity.  On range of motion, 
dorsiflexion was to 15 degrees, and plantar flexion was to 40 
degrees.  There was no pain on motion.  There was also no 
tenderness to palpation.  The examiner concluded that the 
examination was unremarkable and that the x-ray report noted 
the old fracture deformity of the distal fibular shaft.  In 
regards to the DeLuca provisions, the examiner maintained 
that the examination was unremarkable, and there was no 
objective evidence of functional limitations.   

The February 2008 VA examination report shows the veteran 
complained of a constant low-grade aching pain in the right 
ankle with worsening pain if he took a "misstep."  He was 
able to walk one mile to a mile and a half at one time, but 
walking any distance was mostly limited by his left knee pain 
[rather than the right ankle].  He was able to stand for 
about two hours.  He did not experience any significant 
flare-ups or locking.  He reported that he had occasional 
instability but he reported no history of falls.  His right 
ankle was sensitive to weather changes, and he took Naproxen 
as needed.  The examiner noted that apparently the right 
ankle disability did not result in limitations of daily 
living activities; he was able to drive.  

The examiner observed that the veteran's gait was steady and 
coordinated.  He used no assistive devices.  Both ankles 
appeared to be the same size.  There was no atrophy, 
hypertrophy, palpable spasms, or tenderness on palpation.  On 
strength testing, he was 5/5 on dorsiflexion, plantar 
flexion, eversion, and inversion of the right ankle.  There 
was no instability, swelling, redness, erythema, tissue loss, 
or unusual shoe wear appreciated.  After three repetitions, 
range of motion of the ankles bilaterally was dorsiflexion 
from 0 to 20 degrees, and plantar flexion from 0 to 45 
degrees.  The veteran exhibited no discomfort or difficulty 
with range of motion.  There was also no effusion or palpable 
deformities noted.  The examiner maintained that additional 
limitation due to "repetitive use of flare-ups" could not 
be determined without resorting to mere speculation.  The 
impression noted of x-rays of the right ankle was mild to 
moderate degenerative changes.  The examiner provided a 
diagnosis of status-post old chip fracture of the right 
distal fibula, stable condition.  

The Board observes that there are no relevant clinical 
findings documented in the record other than the complaint of 
ankle discomfort in July 2000 prior to May 1, 2003.  The 
November 2003 VA examiner, however, concluded that the 
physical examination at that time was unremarkable with no 
objective evidence of functional limitation.  X-rays only 
revealed the old fracture deformity.  Only a slight loss of 
motion was demonstrated on dorsiflexion and plantar flexion 
of the ankle, absent any objective evidence of pain, 
tenderness, or swelling.  Thus, the veteran was not entitled 
to a compensable evaluation under Diagnostic Codes 5262, 
5010, or 5271 prior to May 1, 2003.

The objective findings reported in the February 2008 VA 
examination are essentially negative except for degenerative 
changes shown on x-ray examination.  The veteran does not 
contend, nor does the medical evidence show occasional 
incapacitating exacerbations of right ankle pain.  Also, even 
after repetitive motion, the right ankle was not demonstrable 
of marked limitation of range of motion. Thus, the veteran is 
not entitled to a rating in excess of 10 percent under 
Diagnostic Codes 5262, 5010, or 5271 beginning May 1, 2003.

The Board has considered other potentially applicable 
diagnostic codes but finds that the evidence does not reveal 
ankylosis of the right ankle.  Thus, Diagnostic Code 5270 is 
not for application.  

	3.	Other Considerations

With regard to the veteran's right ankle disability, the 
veteran is assigned staged ratings for separate periods of 
time based on the facts found.  As for the mandible 
disability, the Board has not assigned staged ratings as the 
factual findings do not show distinct time periods where the 
service-connected disability exhibited symptoms that 
warranted different ratings.  See Hart, supra.

The Board has also considered whether the veteran's mandible 
and right ankle disabilities present an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of an 
extra-schedular rating is warranted.  See 38 C.F.R. § 
3.321(b)(1) (2007); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) ("[R]ating schedule will apply unless 
there are 'exceptional or unusual' factors which render 
application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the veteran's disability 
level and symptomatology, and provided for a greater 
evaluation for additional or more severe symptoms; thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluations are, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral for extraschedular consideration is 
not warranted.

In reaching the above conclusion, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A rating in excess of 10 percent for compound fracture of the 
left mandible and a simple fracture of the condylar neck of 
the right mandible is denied.

A compensable evaluation for history of chip fracture, right 
distal fibula prior to May 1, 2003 is denied.

A rating in excess of 10 percent for history of chip 
fracture, right distal fibula beginning May 1, 2003 is 
denied. 


REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the veteran's claim for an 
increased rating for residuals of a supratemporal retinal 
detachment of the right eye. 

VA treatment records include the report on the eye 
examination the veteran underwent on September 27, 2006, that 
he identified at the Board hearing. Unfortunately, the eye 
examination is inadequate for evaluating the severity of his 
service-connected right eye disability.  The veteran's right 
eye disability is currently assigned to Diagnostic Code 6078 
for impairment of central visual acuity.  The Board, however, 
is required to consider other potentially applicable 
diagnostic codes.  Under Diagnostic Code 6008, impairment of 
field vision is also to be considered in evaluating 
disabilities manifested by detachment of the retina.  The 
veteran last underwent a comprehensive VA eye examination, 
which included an examination of field vision, in December 
2003.  Accordingly, the Board finds the veteran should be 
afforded another VA examination in order to fairly rate the 
current severity of the disability.     

Since the Board has determined that an examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) (2007) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 (2007) address the consequences of a 
veteran's failure to attend scheduled medical examinations.  
That regulation provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination scheduled in conjunction with a 
claim for increase, the claim shall be denied.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA eye 
examination to ascertain the current 
severity of his service connected 
residuals of a supratemporal retinal 
detachment of the right eye.  The claims 
folder should be made available to and 
reviewed by the examiner.  All tests and 
studies deemed necessary by the examiner, 
to include visual acuity testing 
(uncorrected and corrected central visual 
acuity for distance and near) and field 
of vision testing, should be performed.  
All pertinent eye pathology, which is 
found on examination, should be noted in 
a typewritten report.  The examiner must 
chart any visual field defect using a 
Goldmann Perimeter Chart (with at least 
two tests per eye) and discuss any 
associated impairment of visual acuity.  
The charts must be made a part of the 
report of examination.  The degree of the 
visual field in all eight principal 
meridians must also be included not just 
in the chart, but in the typewritten 
report.

2.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond before 
the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


